Exhibit 99.1 NEWS RELEASE For additional information, contact: Mark A Schroeder, Chief Executive Officer of German American Bancorp, Inc. Bradley M Rust, Executive Vice President/CFO of German American Bancorp, Inc. (812) 482-1314 MAY 1, 2012 GERMAN AMERICAN BANCORP, INC. (GABC) REPORTS 5TH CONSECUTIVE QUARTER OF RECORD EARNINGS. Jasper, Indiana - May 1, 2012 German American Bancorp, Inc. (NASDAQ: GABC) reported record quarterly earnings for the first quarter of 2012, marking the fifth consecutive quarter of record earnings by the Company.German American’s first quarter 2012 net income of $5.6 million, or $0.44 per share, represented an increase of approximately 20% above the net income of $4.6 million, or $0.37 per share, reported in the first quarter of 2011. As compared to the same quarter prior year results, this quarter’s record earnings were positively affected by a $1.5 million increase in net interest income, driven primarily by $120 million of organic deposit growth within the Company’s banking operations over the course of the past year. This level of deposit growth equates to approximately 8% annual growth of the Company’s total deposits.Additionally, the Company reduced the level of its non-interest operating expenses by $1.3 million during the current year first quarter from the expense levels recorded during the first quarter of last year, with the majority of the decrease related to reduced data processing expenses related to the acquisition of American Community Bancorp in the first quarter of last year. Further enhancing the level of the Company’s first quarter 2012 earnings was a $600 thousand reduction in the amount of provision for loan loss from that booked during the prior year’s first quarter.This reduction in the level of loan loss provision was related to an improvement during the first quarter of this year of an already strong level of asset quality within the Company’s loan portfolio.The Company’s level of non-interest income declined by $1.2 million from that earned in the first quarter of the prior year, largely due to a recognition of a $1.0 million security gain booked during the first quarter of last year related to the acquisition accounting treatment of the existing equity ownership position held by German American in American Community Bancorp at the time of its acquisition. Commenting on the Company’s continued record quarterly earnings performance, Mark A. Schroeder, Chairman & CEO, stated, “The combination of strong organic deposit growth, a continuation of our historically strong level of asset quality within our loan portfolio, and well controlled operating expenses has resulted in our reporting this fifth consecutive quarter of record earnings.Obviously, we wouldn’t have been able to achieve this without the confidence of our depositors, the financial strength of our borrowing clients, and the commitment of our team to operate in an extremely efficient manner.” Schroeder continued, “We’re extremely pleased to be able to deliver this level of exceptional earnings performance, are extremely grateful for our stable and growing client base who entrust their business to German American, and are extremely proud of our team of dedicated financial professionals who work tirelessly every day to deliver upon our commitment to our customers and our shareholders to offer the very best in financial products and services throughout our Southern Indiana footprint in a sound and secure manner.” The Company also announced that its Board of Directors declared its regular quarterly cash dividend of $0.14 per share which will be payable on May 20, 2012 to shareholders of record as of May 10, 2012. Balance Sheet Highlights Total assets for the Company increased to $1.910 billion at March 31, 2012, representing an increase $36.8 million compared with year-end 2011.The increase during the first quarter of 2012 was attributable to continued growth of the Company’s core deposit base. -1- The Company’s investment portfolio increased by approximately $68.6 million to $586.1 million during the first quarter of 2012.Much of this increase was the result of re-investment of funds early during the first quarter of 2012 following a security sale transaction late in the fourth quarter of 2011.Federal funds sold and other short-term investments increased $53.9 million.This was largely the result of a decline in loan balances outstanding and an increased level of deposits. March 31, 2012 loans outstanding decreased by $27.0 million, or approximately 10% on an annualized basis, compared with year end 2011, and were relatively flat to March 31, 2011 total loans outstanding. The reduction in loans during the first quarter of 2012 compared with year end was largely related to a seasonal decline in agricultural loans and to a lesser extent a reduction in total consumer loans. End of Period Loan Balances 03/31/12 12/31/11 03/31/11 (dollars in thousands) Commercial & Industrial Loans $ $ $ Commercial Real Estate Loans Agricultural Loans Consumer Loans Residential Mortgage Loans $ $ $ Non-performing assets totaled $19.2 million at March 31, 2012 compared to $20.6 million of non-performing assets at December 31, 2011 and $22.4 million at March 31, 2011.Non-performing assets represented 1.01% of total assets at March 31, 2012 compared to 1.10% of total assets at year end 2011, and compared to 1.27% at March 31, 2011.Non-performing loans totaled $16.3 million at March 31, 2012 compared to $18.3 million at year end 2011, and compared to $18.9 million of non-performing loans at March 31, 2011.Non-performing loans represented 1.49% of total loans at March 31, 2012 compared with 1.63% of total outstanding loans at year end 2011 and 1.73% of total loans outstanding at March 31, 2011. Non-performing Assets 3/31/12 12/31/11 3/31/11 (dollars in thousands) Non-Accrual Loans $ $ $ Past Due Loans (90 days or more) - Restructured Loans Total Non-Performing Loans Other Real Estate Total Non-Performing Assets $ $ $ The Company’s allowance for loan losses totaled $15.8 million at March 31, 2012 representing an increase of $454,000 or 12% on an annualized basis from year end 2011 and an increase of $1.6 million or 11% compared with March 31, 2011.The allowance for loan losses represented 1.44% of period end loans at March 31, 2012 compared with 1.37% at year-end 2011 and compared with 1.29% at March 31, 2011.Under acquisition accounting treatment, loans acquired are recorded at fair value which includes a credit risk component, and therefore the allowance on loans acquired is not carried over from the seller.As of March 31, 2012, the Company held a discount on acquired loans of $5.6 million. Total deposits increased $48.7 million or approximately 13% on an annualized basis, as of March 31, 2012 compared with year-end 2011 total deposits and increased by approximately $119.9 million or 8% compared with March 31, 2011. End of Period Deposit Balances 03/31/12 12/31/11 03/31/11 (dollars in thousands) Non-interest-bearing Demand Deposits $ $ $ IB Demand, Savings, and MMDA Accounts Time Deposits < $100,000 Time Deposits > $100,000 $ $ $ -2- Results of Operations Highlights – Quarter ended March 31, 2012 Net income for the quarter ended March 31, 2012 totaled $5,602,000 or $0.44 per share, an increase of $29,000, or 0.5%, from the fourth quarter 2011 net income of $5,573,000 or $0.44 per share, and an increase of $957,000, or 21%, from the first quarter 2011 net income of $4,645,000 or $0.37 per share. Summary Average Balance Sheet (Tax-equivalent basis / dollars in thousands) Quarter Ended March 31, 2012 Quarter Ended December 31, 2011 Quarter Ended March 31, 2011 Principal Balance Income/ Expense Yield/Rate Principal Balance Income/ Expense Yield/Rate Principal Balance Income/ Expense Yield/Rate Assets Federal Funds Sold and Other Short-term Investments $ $
